Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on May 10th, 2022.  Claims 1-5, 7-13, 15-19, 26, 28, 30, 33-36, and 38-41 are pending.  Claims 39-41 are withdrawn from consideration.  Claims 6, 14, 20-25, 27, 31, 32, and 37 are canceled.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7-13, 15-19, 26, 28, 30, 33-36, and 38 in the reply filed on May 10th, 2022 is acknowledged.
Claims 39-41 are withdrawn from consideration as being directed to a non-elected invention.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 15-19, 26, 28, 30, 33-36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of the filtering functionality as to what wavelengths are afforded and which are excluded are indefinitely defined by the present recitation.  The functionality to the filter is based upon indeterminate biological samples, which are not positively provided for in the system and defined herein.  Further, the recitation “…different from one or more wavelength ranges associated with the light emitted from the biological samples…” is not understood in what constitutes “associated with” in terms of wavelength ranges.  Even assuming a particular, photoluminescent/fluorescent biological sample, it is unclear what wavelengths coincide with such a recitation.  If a supposed biological sample emits a luminescent emission at 400-500nm, what wavelength ranges are “associated with” this range (e.g. must be exactly within, an amount above, an amount below, some composite or other relationship)?  Applicant’s specification does not assist in clarifying this, and further clarification is herein required.

Claims 5, 7, 9, 11, 13, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 9, 13, and 17 recite the limitation "the liquid reagent included inside.” There is insufficient antecedent basis for these limitations in the claims. 
Presently, the claims provide a fluidic reaction channel which has the capability to exchange a liquid reagent, but the claims do not positively establish a liquid reagent as a positive element of the claimed system herein. By this, the metes and bounds of the sought system for their intended functionalities as in these claims are indefinitely defined.

Claims 7, 11, 15, and 18 recite the limitation “the surface of the [second/first] light-guiding layer.”  There is insufficient antecedent basis for these limitations in the claims.
By this, the metes and bounds of the relative arrangement of the second and first light-guiding layers and where the biological samples are relatively disposed are indefinitely defined herein.

Claim 19 recites the limitation “the thickness of the fluidic reaction channel”  There is insufficient antecedent basis for these limitations in the claims and the particular sizing/dimensioning sought is indefinitely defined herein.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the system sought by claim 28 are indefinitely defined as the claims do not have basis for filter cells so as to particularly establish a grid disposed between particular adjacent filter cells.  It is noted that claim 1 establishes a filter, wherein the filter may be a monolayer.
Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 is predicated on “the plurality of filter cells,” however, claim 1, from which claim 26 depends, does not necessitate a plurality of filter cells as a monolayer may be chosen for the claimed filter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant may intend to amend the language of claim 26 to recite “…wherein the filter includes a plurality of filter cells, and wherein the plurality of filter cells include…”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-12, 13, 15-19, 26, 30, 33-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 2018/0155782) in view of Kiesel et al. (US 2007/0145236), hereafter Kiesel.
	With regard to claim 1, Zhong discloses a system for analyzing biological samples comprising an optical waveguide  (see fig. 8A, for example) including a first end wherein the optical waveguide is configured to receive an excitation light at the first end, a second end, a first light-guiding layer 135 (e.g. silicon nitride as in cl 10) disposed between the first end and the second end, wherein the first light guiding layer is configured to direct, at least in part, the received excitation light toward the second end of the optical waveguide along a longitudinal direction of the optical waveguide.  Zhong further discloses an image sensor optically coupled to the optical waveguide, wherein the image sensor is configured to detect at least a portion of light emitted from the biological samples as a result of the excitation light, the image sensor including a plurality of photosensitive elements 117 disposed at a first distance to the optical waveguide, a plurality of conducting layers 113 disposed at a second distance to the optical waveguide, wherein [the] first distance is less than the second distance (pars.[0039-0043,0053-0059,0068], figs. 1, 8-13, for example) , and a filter 127 disposed between the optical waveguide and the image sensor, the filter being configured to remove a substantial portion of light having a first wavelength range, wherein the first wavelength range is different from one or more wavelength ranges associated with the light emitted from the biological samples as a result of the excitation light in as much as presently understood and required herein, wherein the filter includes a monolayer or a plurality of filter cells and is an absorption polymer filter (pars. [0046-0050], for example).  With regard to claim 3, Zhong discloses a light source optically coupled to the first end of the optical waveguide wherein the light source is configured to emit excitation light (pars.[0077,0085], for example).  Further, as in cl. 26, Zhong discloses that the filter may be constituted by a plurality of cells of a first type and of a second type (e.g. coated vs uncoated groupings as well as various subranges as the groupings; such rows of various filter cells attenuating at different wavelength ranges constituting being interleaved as the matrix of rows of cells of varied attenuation function provide an interleaved relationship as seen in fig. 13, for example) as recited therein (par. [0134], for example).   With regard to claims 11, 15, and 18 the biological samples are disposed on the surface of the first-light guiding layer (pars. [0011,0036,0052], figs., for example).  With regard to claim 17, Zhong discloses a chamber housing at least part of the waveguide (see the adjoining elements in fig. 8A, for example, which confine/house at least part of the optical waveguide including first light-guiding layer 135 and define a chamber by their co-extensive boundaries).  With regard to claim 30, Zhong discloses the photosensitive elements of the image sensor are configured to detect photons and generate electrical signals as claimed (see above disclosure and this is the fundamental operation of a photodiode to receive an optical signal of photons and convert such an optical signal into an electrical one coincident with the amount/number of optical signal/photons received) and the conducting layers conduct the generated electrical signals (pars. [0003-0005], for example).  With regard to claims 33-35, Zhong discloses signal processing circuitry as claimed, wherein the CMOS image sensor includes such electronic circuitry elements and the image sensor is disposed in a first semiconductor die and the signal processing circuitry is disposed in a second semiconductor die, wherein the first semiconductor die is stacked on top of the second semiconductor die (pars. [0040-0041,0060-0063], fig. 9, for example).  With regard to claim 36, Examiner notes that the biological samples are not claimed as positive elements of the system and the system and they are drawn to intended workpieces, wherein Zhong is fully capable of use with such biological samples (further nothing that Zhong discloses application with such biological samples; see pars. [0036,0059,0074-0077], for example).  With regard to claim 38, excitation light is not a positively claimed structural element of the system and it is related to a capability of the first end of the optical waveguide, wherein Zhong is fully capable of having such excitation light provided through the first end of the optical waveguide (Zhong further discloses excitation light associated with a single wavelength, plurality of wavelengths, or  wavelength range as seen in pars.0006,0035,0051,0077], for example).
With regard to claim 1, Zhong does not specifically disclose a fluidic reaction channel bounded in part by the fist light-guiding layer of the optical waveguide, wherein the fluidic reaction channel is configured to exchanged liquid reagent.  With regard to claims 2/12, Zhong does not specifically disclose a fluid-resistant substrate (and second fluid-resistant substrate) by at least one of a glass substrate or a plastic substrate.  With regards to claims 4, 5, 8, 9, 10, 12, 13, 16,17, Zhong does not specifically disclose that the optical waveguide includes a second light-guiding layer wherein the fluidic reaction channel is bounded at least in part by the first and second light-guiding layers.
With regards to claims 11, 15, and 18, while Zhong discloses that the biological samples are disposed on the surface (as best understood herein; see above rejection under 35 USC 112 b/2nd) of the first light-guiding layer, Zhong does not disclose a fluid resistant substrate as previously discussed above.
With regard to claim 19, Zhong does not specifically disclose an actuator mechanically coupled to the optical waveguide to adjust the thickness of the fluidic reaction channel as claimed.
Kiesel discloses a flow-through optical biosensor arrangement utilizing waveguides coupled with a fluidic reaction channel. Kiesel discloses a fluidic channel 14 configured to exchange liquid reagent and bounded in part by a first light-guiding layer and including a second light-guiding layer (layers 90&94 which are opposing glass, i.e. silicon dioxide cl. 10, layers), and the second light-guiding layer 94 is disposed between the fluidic channel and the image sensor 87.  Kiesel further discloses an actuator mechanically coupled to the optical waveguide and being electrically, pneumatically or hydraulically powered to adjust the thickness of the fluidic reaction channel (e.g. electro-osmotic pumps or hydraulic pressure pump) (pars. [0041-0045,0049,0054-0056,0059-0066], figs. 1&2, for example).
It would have been obvious to one of ordinary skill in the art to modify Zhong to include a fluidic reaction channel bounded in part by a first and second light-guiding layer of the optical waveguide, wherein the fluidic reaction channel is configured to exchanged liquid reagent such as taught by Kiesel in order to provide a flow-through arrangement which affords high throughput processing in an optical waveguiding arrangement for effective and enhanced optical assaying of a multitude of various samples/analytes therein, wherein Zhong likewise contemplates a flow-cell connected arrangement (see par. [0085] of Zhong).  Further, it would have been obvious to one of ordinary skill in the art to provide a fluid-resistant substrate such as taught by Kiesel in order to provide an effective material of construction that is optically transmissive and suitably allowing for the fluid to flow unperturbed through optical assaying.
Additionally, as in cls. 5/9/13, the device of Zhong in view of Kiesel provides to yield first and second light-guiding layers configured to be optical cladding layers in as much as required and claimed herein wherein Zhong/Kiesel provide to disclose all of the positively claimed structural elements in as much as claimed herein and are thereby said to be fully capable of being cladding layers in as much as required herein (Examiner further notes that Kiesel discloses providing a core region surrounded by cladding in the arrangements disclosed; see par. [0059], for example). Further, as discussed above, the claims lack proper antecedent basis for “the liquid reagent included inside…” and “the optical cladding layers” as in cls. 5, 9, 13, and 17, and the device of Zhong/Kiesel is fully capable of being utilized with such liquid reagent(s) therein which provide to meet the criteria in as much as required and recited herein.  Additoinally, as in cl. 17, the recitation to “a gas filled…” is drawn to a conditional process recitation not afforded patentable weight in a device claim, wherein the device of Zhong/Kiesel commensurately discloses all of the positively claimed structural elements of the system and is thereby said to be fully capable of use with such a gas to provide such in as much as required and claimed herein.
Further, it would have been obvious to one of ordinary skill in the art to modify Zhong to include an actuator mechanically coupled to the optical waveguide to adjust the thickness of the fluidic reaction channel such as taught by Kiesel by way of electro-osmotic or hydraulic pumps in order to provide means for selectively maintaining propulsion of the fluid components as desired and allowing for enhanced fluid control for high throughput and/or synchronized processing.
Further, as in claims 11, 15, and 18 it would have been obvious to one of ordinary skill in the art to modify Zhong to include a fluid resistant substrate for likewise reasons as those discussed above in view of the teachings of Kiesel and further noting the placement of the biological samples in Zhong (to be disposed on the surface of the first light-guiding layer in as much as understood and above the photodiodes) alongside the fluid-resistant substrate taught by Kiesel provides that the biological samples disposed on the surface of the first light-guiding layer are at a sixth distance to the image sensor and the fluid resistant substrate is at a fifth distance to the image sensor, wherein the fifth distance is greater than the sixth, as the fluid-resistant substrate is further from the image sensor than the first light-guiding layer (which equates with the further sevent/eight and ninth/tenth distances in cls. 15&18).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Kiesel as applied to claims 1-5, 8-12, 13, 15-19, 26, 30, 33-36, and 38 above.
Zhong/Kiesel disclose disposing the biological samples on the surface of the first light-guiding layer as in cls. 11, 15, and 18 discussed above, and do not specifically disclose disposing the biological samples on the surface of the second light-guiding layer as recited in claim 7.
However, it would have been obvious to one of ordinary skill in the art through an obvious engineering design choice to provide the biological samples on the opposed second light-guiding layer as taught by Zhong/Kiesel as an obvious to try alternative that places the biological samples relatively closer to the image sensor and that likewise remains to provide the biological samples in optical constitution with the photodiode elements to effectively receive emissions therefrom so as to be optically interrogated and imaged, and thus would have a reasonable expectation of success in the device of Zhong/Kiesel, further wherein it remains that the second light-guiding layer is disposed at a fourth distance from the image sensor, wherein the third distance of the first light-guiding layer is greater than the fourth distance given by the second light-guiding layer.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Kiesel as applied to claims 1-5, 8-12, 13, 15-19, 26, 30, 33-36, and 38 above and in further view of Hsieh et al. (USPN 9,778,191), hereafter Hsieh.
Zhong/Kiesel does not specifically disclose a grid disposed between adjacent filter cells wherein one or more dimensions of the grid are configured to reduce crosstalk as claimed.
Hsieh discloses an optical sensing module wherein a plurality of filter elements are included and wherein a grid of shielding elements are provided and wherein the shielding elements are located between adjacent filter elements to prevent crosstalk in the optical sensing module (line 62, col. 2 – line 30 col. 3, for example).
It would have been obvious to one of ordinary skill in the art to modify Zhong/Kiesel to provide a grid disposed between adjacent filter cells wherein the one or more dimensions of the grid are configured to reduce crosstalk between adjacent photosensitive elements of the image sensor such as taught by Hsieh in order to provide an arrangement which avoids unwanted crosstalk in the optical sensing module and thus produces a more accurate optical assessment of the sample under assay.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798